* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 571, n. 97, 11; 17CJ, p. 334, n. 4, 6; p. 372, n. 81.
Appellant was indicted and convicted in the circuit court of Madison county of the murder of Will Foster and sentenced to be hanged. From that judgment, appellant prosecutes this appeal.
There was no eyewitness to the homicide, which occurred within the corporate limits of the city of Canton. C.S. Martz, marshal of the city of Canton, testified, as a witness for the state, that shortly after the homicide appellant stated to him that he (appellant) killed the deceased. On the trial appellant testified in his own behalf, admitting that he killed the deceased; *Page 256 
but testified further to a state of facts which, if true, showed that he killed the deceased in self-defense. Barring the testimony of the witness Martz and that of the appellant, the evidence connecting the appellant with the homicide was entirely circumstantial, and was of such a character that the district attorney doubted its sufficiency; otherwise he would not have put the witness, Martz, on the stand to prove that the appellant had admitted the homicide to him. On direct examination, the state proved by the witness Martz simply that shortly after the homicide, appellant admitted to him that he (appellant) had killed the deceased. The state stopped there without proving the balance of the statement made by appellant to the witness Martz. On cross-examination, the appellant offered to prove by the witness Martz that in the same conversation he stated to Martz that he had killed the deceased in necessary self-defense; that he did not attempt to shoot the deceased until the latter had, with his right hand, partly pulled from his pocket a pistol, which he was drawing for the purpose of shooting appellant. This testimony was objected to by the district attorney on the ground that it was a self-serving statement on the part of the appellant.
The action of the court in ruling out that evidence is the principal ground relied upon by appellant for reversal. The authorities seem to be practically unanimous that where the state introduces evidence of statements made by the defendant immediately after the homicide, the defendant is entitled to bring out, on the cross-examination of the state's witnesses, or by other witnesses who were present, if necessary, the whole of the defendant's statement. Brabston v. State, 68 Miss. 208, 8 So. 326; Russell v. State, 53 Miss. 367; Coon v. State,
13 Smedes  M. 246; McCann v. State, 13 Smedes  M. 499;Scaggs v. State, 8 Smedes  M. 722; 10 R.C.L., p. 935, section 101; 16 C.J., p. 571, section 1111.
The attorney-general admits error on the part of the trial court in excluding this evidence offered by the appellant, *Page 257 
but argues that the action of the court in that respect was harmless to appellant, because there was sufficient evidence without that of the witness Martz to show appellant's guilt, and, furthermore, that appellant could not complain, because as a witness in his own behalf he admitted the killing of the deceased. We do not agree with the attorney-general, We think the action of the court in refusing to permit the appellant, on the cross-examination of the witness Martz, to develop the entire statement made to him by appellant, bearing on the question of the guilt or innocence of the appellant, was a denial to the appellant of a substantial right, and calculated to harm appellant's cause before the jury. It is true that appellant, as a witness in his own behalf, admitted the killing, but, in addition, he testified to a state of facts attending the killing which, if true, showed that he killed the deceased in self-defense. And his testimony tending to make a case of self-defense corresponded substantially with the statement made by him immediately after the killing to Martz, which the court ruled out. When appellant was tried, some time had elapsed between the homicide and his trial — ample time to fabricate a story of self-defense. His statement to Martz as to how the killing occurred was made immediately after the homicide; therefore appellant had only a very short time within which to fabricate a story of self-defense. That fact might have had a deciding weight with the jury in appellant's favor. Certainly it was a matter of important consideration for the jury.
Even if it be true, as the attorney-general argues, that there was sufficient evidence to convict appellant without the testimony of the witness Martz, still it does not follow that appellant was not harmed by the exclusion of the whole statement to the witness Martz. Taking the entire record in this case into consideration, we are of the opinion that the action of the court in excluding *Page 258 
the evidence in question was a denial to the appellant of a substantial right, and harmful to him in its results. The state could not stop with that part of appellant's statement to Martz which was favorable to the state. The state had to take the good and the bad together. Appellant was entitled to develop everything that was said by him in the conversation which had bearing on his guilt or innocence. If it was a self-serving statement in part, the state took the risk of the self-serving part when it brought out that part which was not self-serving — in other words, the state was responsible for this evidence, not appellant. The latter could not have originally introduced any part of it in his own behalf.
We see no other substantial errors in the case.
Reversed and remanded.